       Case 2:18-cr-00315-GEKP Document 404 Filed 08/31/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                         CRIMINAL ACTION


       v.

BYSIL DOE                                                        No. 18-315-11

                                              ORDER


        AND NOW, this c;J%day of August, 2020, upon consideration of Bysil Doe's

Motion for Release from Custody (Doc. No. 368); the Government's response thereto (Doc. No.

369); a hearing and oral argument held on July 20, 2020; and the Government's supplemental letter

dated July 22, 2020; 1 it is ORDERED that the Motion for Release (Doc. No. 368) is DENIED for

the reasons set forth in the Court's accompanying Memorandum.




                                                         UNITED STATES DISTRICT JUDGE




       At the hearing and oral argument, the Court provided both parties with the opportunity to file
supplemental briefing. Mr. Doe has represented to the Court that he does not intend to file any additional
submissions.
